Citation Nr: 0123971	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  01-02 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left hip disorder (claimed as leg pain and arthritis).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran served on active duty from December 6, 1958 to 
February 18, 1959.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans (VA), 
Regional Office (RO), which denied entitlement to service 
connection for recurrent dizziness and loss of consciousness, 
as well as the veteran's application to reopen his claim for 
service connection for a left hip disorder (claimed as leg 
pain and arthritis).  The veteran timely completed an appeal 
as to these issues.

By letter to the RO, dated April 9, 2001, the veteran 
cancelled his scheduled April 2001 hearing before the Hearing 
Officer at the local VARO.  In addition, he withdrew from 
appellate status his claims of entitlement to service 
connection for recurrent dizziness and loss of consciousness.  
Consequently, these claims will not be addressed in this 
decision.  See Rowell v. Principi, 4 Vet. App. 9 (1993); Roy 
v. Brown, 5 Vet. App. 554 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim on appeal has been obtained by the agency of 
original jurisdiction.

2.  The Board denied the veteran's claim of entitlement to 
service connection for a left hip disorder in a November 1972 
decision.

3.  The veteran filed an application to reopen his claim in 
April 2000; he has not submitted evidence in support of his 
application to reopen his claim of service connection for a 
left hip disorder which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The November 1972 Board decision, which denied the 
veteran's claim of entitlement to service connection for left 
hip disorder, is final.  38 U.S.C.A. § 7104 (West Supp. 
2001).

3.  The veteran has not submitted new and material evidence 
since the final November 1972 Board decision denying service 
connection for left hip disorder, and thus the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the appellant submit a well-grounded 
claim in order to trigger VA's duty to assist.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5107 
(West Supp. 2001).  Consequently, the VA is obligated to 
assist the appellant in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  In addition to eliminating 
the well-groundedness requirement, the statute also amplified 
the duty to assist and more specifically defined it.  Id.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulatory changes 
have also been made in light of VCAA with respect to all 
claims for VA benefits, to include new and material evidence 
claims.  See Duty to Assist Regulations for VA, 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  

The VCAA and Duty to Assist Regulations for VA (except those 
pertaining to new and material evidence claims) are 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The regulatory 
changes pertaining to new and material evidence claims are 
only applicable to claims filed on or after the effective 
date of the regulatory change, August 29, 2001.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2001).  Duty to Assist 
Regulations for VA, 66 Fed. Reg. at 45629 (Aug. 29, 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the circumstances of this case, however, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As a preliminary matter, it is 
noted that the recent regulatory changes merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  In addition, the veteran was specifically 
informed of the information and evidence necessary to 
complete his application to reopen by letter from the RO 
issued in April 2001.  As more fully detailed below, there is 
no indication in the record that there is any additional 
pertinent evidence that has not been associated with the 
claims file.  Thus, the Board finds that the veteran will not 
be prejudiced by the Board's appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) - The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the CAVC or Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Having reviewed the evidence of record, the Board finds that 
new and material evidence to reopen the veteran's claim has 
not been submitted.  As alluded to above, the Board denied 
entitlement to service connection for a left hip disorder in 
a November 1972 decision.  A panel of three Board Members, to 
include a medical advisor, concluded that the medical 
evidence of record clearly and unmistakably established that 
the veteran's left hip disorder pre-existed service and was 
not permanently aggravated therein.

In conjunction with the present application to reopen, the 
veteran has submitted no clinical evidence establishing 
permanent aggravation of his left hip disorder during 
military service.  Although various post-service medical 
providers, to include Drs. Elias-Correa, have indicated 
treatment on occasion for arthritis since 1971, none of the 
treatment records in question pertain to or provide any 
probative medical nexus opinion with regard to the underlying 
issue of aggravation by military service.

In April 2001, the RO specifically informed the veteran of 
the information and evidence necessary to support his 
application to reopen.  To date, however, he has failed to 
submit evidence sufficient to reopen his claim.

In addition, the Board has considered the contentions of the 
veteran, inasmuch as the veteran is offering his own medical 
opinion and diagnoses, and notes that the record does not 
indicate that the veteran has any medical expertise. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).

In view of the foregoing, the Board finds that further 
development of this claim would be futile insofar as the 
veteran has failed to submit probative evidence with respect 
to his application to reopen in spite of being told of the 
necessity to do so. See Franzen v. Brown, 9 Vet. App. 235, 
238 (1996) (the Board is not required to remand an appeal for 
further evidentiary development ". . . in circumstances where 
the performance of that duty would be a futile act").  It is 
now well-settled that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see Gregory v. Brown, 8 Vet. App. 563, 571 (1996); 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993).

With regard to VCAA, the Board also finds that VA's duty to 
assist the veteran has been met.  The veteran's service 
medical records are of record and there is no indication that 
there are any additional such records available, but not of 
record.  Clinical records reflecting post service treatment 
for arthritis have been associated with the record.  In 
addition, the veteran has identified no other pertinent 
medical records that VA might assist with obtaining.  
Furthermore, additional VA examination of the veteran's 
disability is not necessary for the adjudication of this 
claim, as the present nature and severity of his disability 
is irrelevant for purposes of determining whether his claim 
should be reopened.  

Finally, in the RO's supplemental statements of the case, the 
veteran was provided notice of the pertinent laws and 
regulations determinative of his claim for service 
connection.  This indicated the evidence necessary to 
successfully prosecute the claim.  He was also given ample 
opportunity to present argument in support of the claim, 
including the opportunity to appear for a personal hearing.  
In light of the above, he is not prejudiced by appellate 
review at this time.  See Bernard v. Brown, 4 Vet. App. 384  
(1993).


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for left hip disorder (claimed as leg pain and 
arthritis) is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

